951 F.2d 352
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Kwoh Cheng SUN, Petitioner-Appellant,v.STATE OF WISCONSIN, Respondent-Appellee.
No. 91-1744.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 11, 1991.*Decided Dec. 23, 1991.

Before BAUER, Chief Judge, and EASTERBROOK, and MANION, Circuit Judges.

Order

1
In August 1986 Wisconsin sentenced Kwoh Cheng Sun to four years in prison for offenses committed in the course of performing acupuncture, and in 1990 he sought a writ of habeas corpus from the district court.   On September 30, 1991, the Circuit Court of Milwaukee County discharged petitioner from his probation and all remaining terms of his sentence.   The order of restitution was converted to an ordinary civil judgment.


2
Petitioner does not contend that the criminal judgment portends any collateral consequence other than the reputational effect of the conviction itself.   Reputational effects do not establish a continuing case or controversy.   Compare  Wickstrom v. Schardt, 798 F.2d 268, 270 (7th Cir.1986), with  D.S.A. v. Circuit Court Branch No. 1, 942 F.2d 1143, 1146 & n. 4 (7th Cir.1991).   This case is accordingly moot.   The judgment of the district court is vacated, and the case is remanded with instructions to dismiss the petition.   United States v. Munsingwear, Inc., 340 U.S. 36 (1950).



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).   Appellant has filed such a request.   We deny the request and decide the case on the briefs and record